Decree affirmed. This is a petition by the husband of the respondent for a decree establishing that he is living apart from the respondent for justifiable cause and granting him the, custody of their minor children. (G. L. [Ter Ed.] c. 209, § 32.) The case comes before us on the petitioner’s appeal from the decree entered by the judge dismissing the petition. The evidence is not reported, but the judge at the request of the petitioner reported the material facts found by him. G. L. (Ter. Ed.) c. 215, § 11. A recital of those findings with which the parties are familiar would add nothing to our jurisprudence. An examination of them satisfies us that they support the decision of the judge. See Macklin v. Macklin, 315 Mass. 451, 454. The decree entered by the judge is affirmed.